690 N.W.2d 99 (2004)
PEOPLE
v.
DIXON
No. 126996.
Supreme Court of Michigan.
December 27, 2004.
SC: 126996, COA: 246739.
On order of the Court, the application for leave to appeal the August 24, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The application for leave to appeal as cross-appellant is therefore moot and is DENIED.
CORRIGAN, C.J., and WEAVER, J., would grant leave to appeal.